        Case 4:20-cv-02308-MWB-EBC Document 6 Filed 12/29/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    AKEEM TYREE GREGORY,                                         No. 4:20-CV-02308

                  Petitioner,                                    (Judge Brann)

          v.

    COMMONWEALTH OF
    PENNSYLVANIA, et al.,

                 Respondents.

                                 MEMORANDUM OPINION

                                        DECEMBER 29, 2020

         Petitioner Akeem Tyree Gregory (“Petitioner” or “Gregory”), a pre-trial

detainee presently confined at the Northumberland County Prison, Pennsylvania,

initiated the instant petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241

on December 9, 2020.1 Gregory seeks to proceed in forma pauperis.2 For the

reasons set forth below, he will be granted in forma pauperis status for the sole

purpose of the filing of the action and the petition will be summarily dismissed.3




1
     Doc. 1.
2
     Doc. 2.
3
     Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts states
     that “[i]f it plainly appears from the petition and any attached exhibits that the petitioner is not
     entitled to relief in the district court, the judge must dismiss the petition and direct the clerk to
     notify the petitioner.” Rule 1(b) permits application of rules to habeas corpus petitions
     pursuant to 28 U.S.C. § 2241. A petition may be dismissed without review of an answer when
     the petition is frivolous, or obviously lacking in merit, or where . . . the necessary facts can be
     determined from the petition itself. . . . ” Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970).
        Case 4:20-cv-02308-MWB-EBC Document 6 Filed 12/29/20 Page 2 of 6




I.      BACKGROUND

        Gregory seeks to challenge decisions made in Northumberland County Court

of Common Pleas criminal action CP-49-CR-0000698-2020. According to the

electronic docket sheet obtained from The Unified Judicial System of Pennsylvania

Web Portal, Gregory has been charged with eleven counts of criminal conduct

including Criminal Attempt – Criminal Homicide, two counts of Aggravated

Assault, Recklessly Endangering Another Person, Possession of Firearm

Prohibited, and multiple counts of Endangering Welfare of Children.4 His formal

arraignment took place on July 13, 2020; status conferences have been held on

August 17, 2020, October 5, 2020, and November 9, 2020; he has participated in

motions court on October 6, 2020, and December 16, 2020; and a Pre-Trial

Conference is scheduled for January 4, 2021.

        He is seeking release on bail based on a violation of his right to a speedy

trial and dismissal of all charges against him.5 He also seeks recompense for a

multitude of civil rights violations.6




4
     https://ujsportal.pacourts.us/DocketSheets
5
     Doc. 1, pp. 6-10.
6
     Id.
                                                  2
         Case 4:20-cv-02308-MWB-EBC Document 6 Filed 12/29/20 Page 3 of 6




II.      DISCUSSION

         A.      Habeas Corpus Petition

         Because Petitioner is a pretrial detainee, the matter is appropriately

considered a petition pursuant to 28 U.S.C. § 2241.7 Federal courts have

jurisdiction under 28 U.S.C. § 2241 to issue a writ of habeas corpus before a state

court criminal judgment is entered.8 Accordingly, the petition is properly filed as

one pursuant to 28 U.S.C. § 2241.

         Generally, federal courts must adjudicate all cases and controversies that are

properly before them.9 Abstention, however, “is the judicially created doctrine

under which a federal court will decline to exercise its jurisdiction so that a state

court or state agency will have the opportunity to decide the matters at issue.”10 In

Younger v. Harris, the United States Supreme Court “established a principle of

abstention when federal adjudication would disrupt an ongoing state criminal



7
      See Glazewski v. United States, No. CV 16-3052 (RBK), 2017 WL 2899686, at *1 (D.N.J. July
      6, 2017) collecting the following cases: “See Thomas v. New Jersey, No. 16–1436, 2016 WL
      345701, at *1 (D.N.J. June 20, 2016) (construing habeas petition that was filed under § 2254
      as one that is filed under § 2241 because petitioner is a state pretrial detainee); Smith v.
      Pennsylvania State Attorney Gen., No. 11–1813, 2011 WL 6012976, at *1 (M.D. Pa. Nov. 3,
      2011) (holding that as a pretrial detainee, petitioner was not in custody pursuant to a state court
      judgment and could not proceed under § 2254, but could proceed under § 2241), report and
      recommendation adopted, 2011 WL 6012933 (M.D. Pa. Dec. 1, 2011); Avila v. New Jersey,
      No. 07–3387, 2007 WL 2682937, at *4 n.4 (D.N.J. Sept. 6, 2007).”
8
      See Moore v. De Young, 515 F.2d 437, 441– 42 (3d Cir. 1975); see also Duran v. Thomas, 393
      F. App’x. 3, 4 (3d Cir. 2010) (stating “[S]ection 2241 authorizes a federal court to issue a writ
      of habeas corpus to any pre-trial detainee who is in custody in violation of the Constitution or
      laws or treaties of the United States.”) (internal quotation marks and citations omitted).
9
      New Orleans Pub. Serv., Inc. v. Council of City of New Orleans, 491 U.S. 350, 358 (1989).
10
      Heritage Farms, Inc. v. Solebury Twp., 671 F.2d 743, 746 (3d Cir. 1982).
                                                     3
        Case 4:20-cv-02308-MWB-EBC Document 6 Filed 12/29/20 Page 4 of 6




proceeding.”11 The Younger Court based its decision on the principles of comity

and “the longstanding public policy against federal court interference with state

court proceedings.”12 Younger abstention applies when the following three

requirements are met: “(1) there are ongoing state proceedings that are judicial in

nature; (2) the state proceedings implicate important state interests; and (3) the

state proceedings afford an adequate opportunity to raise the federal claims.”13

        Notably, even when all requirements are met, abstention is not appropriate

when the following extraordinary circumstances exist: “(1) the state proceedings

are being undertaken in bad faith or for purposes of harassment or (2) some other

extraordinary circumstances exist, such as proceedings pursuant to a flagrantly

unconstitutional statute. . . .”14 These exceptions are to be narrowly construed.15

        It is evident from both the electronic docket and his petition, that Gregory is

involved in ongoing criminal proceedings which implicate important state

interests; he is awaiting trial on pending criminal charges. It is also clear, based on

the recent notice of a pretrial conference, that the state court is moving the case in

the direction of a trial and final disposition, and that state court process remains



11
     Yang v. Tsui, 416 F.3d 199, 202 (3d Cir. 2005) (discussing Younger v. Harris, 401 U.S. 37
     (1971)).
12
     Younger, 401 U.S. at 43.
13
     Lazaridis v. Wehmer, 591 F.3d 666, 670 (3d Cir. 2010) (quoting Addiction Specialists, Inc. v.
     Twp. of Hampton, 411 F.3d 399, 408 (3d Cir. 2005)).
14
     Schall v. Jovce, 885 F.2d 101, 106 (3d Cir. 1989).
15
     Loftus v. Twp. of Lawrence Park, 764 F. Supp. 354, 357 (W.D. Pa. 1991).
                                                 4
       Case 4:20-cv-02308-MWB-EBC Document 6 Filed 12/29/20 Page 5 of 6




available to him. Because there is relief available at the state court level, there is

an absence of extraordinary circumstances that would warrant the intervention of a

federal court on this issue. Thus, out of deference to the state judicial process, it is

appropriate to abstain from entertaining the petition. Indeed, “[i]n no area of the

law is the need for a federal court to stay its hand pending completion of state

proceedings more evident than in the case of pending criminal proceedings.”16

               B.     Civil Rights Claims

        Gregory also includes civil rights claims in his habeas petition. “Habeas

relief is clearly quite limited: ‘The underlying purpose of proceedings under the

‘Great Writ’ of habeas corpus has traditionally been to ‘inquire into the legality of

the detention, and the only judicial relief authorized was the discharge of the

prisoner or his admission to bail, and that only if his detention were found to be

unlawful.’ ”17 When seeking to impose liability due to the deprivation of any

rights, privileges, or immunities secured by the Constitution and laws, the

appropriate remedy is a civil rights action.18 “Habeas corpus is not an appropriate

or available federal remedy.”19




16
     Evans v. Court of Common Pleas, 959 F.2d 1227, 1234 (3d Cir. 1992).
17
     Leamer v. Fauver, 288 F.3d 532, 540 (3d Cir. 2002) (quoting Powers of Congress and the
     Court Regarding the Availability and Scope of Review, 114 Harv.L.Rev. 1551, 1553 (2001)).
18
     See Leamer, 288 F.3d at 540.
19
     See Linnen v. Armainis, 991 F.2d 1102, 1109 (3d Cir. 1993).
                                               5
       Case 4:20-cv-02308-MWB-EBC Document 6 Filed 12/29/20 Page 6 of 6




       Those claims for which Gregory seeks to impose liability due to the

deprivation of certain rights and privileges are erroneously included in this petition

for writ of habeas corpus as they do not involve a challenge to the legality or fact

or duration of his present incarceration. Consequently, they will be dismissed

without prejudice to his right to reassert them in a properly filed civil rights action.

III.   CONCLUSION

       For the reasons set forth above, the petition for writ of habeas corpus will be

dismissed.

       An appropriate Order follows.



                                                BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge




                                           6
